 1   WO
 2
 3
 4
 5                             IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                 )   CR-17-50018-PHX-DJH
                                               )
 9                Plaintiff,                   )
                                               )   ORDER OF DETENTION
10   vs.                                       )
                                               )
11   Robert Allen Wolf,                        )
                                               )
12                Defendant.                   )
                                               )
13                                             )
14          Defendant appeared before this Court on a Petition for Revocation of Supervised
15   Release. The issue of detention was submitted to the Court. The Court considered the
16   Petition and file in determining whether defendant should be released on conditions set by
17   the Court.
18          The Court finds that defendant has failed to carry his burden of establishing that he

19   does not pose a danger to any other person or to the community pursuant to Rule 32.1(a)(6),

20   Federal Rules of Criminal Procedure.

21          The Court concludes, by a preponderance of the evidence, that defendant is a danger

22   and that there is no condition or combination of conditions that will reasonably assure the

23   safety of the community.

24          IT IS THEREFORE ORDERED that defendant be detained pending further
     proceedings.
25
            DATED this 17th day of June, 2019
26
27
28
